Citation Nr: 0335012	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  02-15 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for epididymitis.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
residuals of a left knee injury, including traumatic 
arthritis.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
bilateral toe disability.

4.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
cervical spine disorder.

5.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
tinnitus.

6.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for left 
ear hearing loss.
7.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
memory loss (claimed as a head injury residual).

8.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
psychiatric disorder.

9.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
duodenal ulcers.

10.  Entitlement to a rating in excess of 20 percent for a 
lumbosacral spine disability.

11.  Entitlement to a rating in excess of 10 percent for 
right thigh donor site scars.

12.  Entitlement to a rating in excess of 10 percent for 
donor site scars of the left iliac crest.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active service from August 
1973 to August 1985.  These matters come before the Board of 
Veterans' Appeals (Board) on appeal from an April 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  

In August 2002 the veteran withdrew three claims which the RO 
had previously adjudicated:  increased rating claims for left 
shoulder and left ankle disorders and a claim for entitlement 
to a total disability rating based on individual 
unemployability due to service-connected disabilities.

In his VA Form 9 received in August 2002, the veteran made an 
initial claim of service connection for residuals of a head 
injury in a 1984 motor vehicle accident.  He alleged that 
memory loss (for which service connection was previously 
denied by the RO in August 1984 and April 1998) was a symptom 
of such injury.  That issue has been characterized 
accordingly.

The RO has (properly) recharacterized the issue regarding the 
rating for the left iliac crest donor site scar to reflect 
the true location of that donor site.  

In February 2003, service connection was granted for a right 
medial thigh donor site scar, rated 10 percent.  Service 
connection for right thigh donor site scars was previously 
granted by the RO in August 1994.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  

Furthermore, in a decision on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See 
Disabled American Veterans et. al. v. Secretary of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  The Federal 
Circuit held that 38 C.F.R. § 19.9(a)(2) was invalid because 
in conjunction with 38 C.F.R. § 20.1304, it allowed the Board 
to consider additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 U.S.C. § 7104.  38 C.F.R. 
§ 19.9(a)(2)(ii) was held invalid in that it provided 30 days 
to respond to notice, which was contrary to 38 U.S.C. 
§ 5103(b), which provides a claimant one year to submit 
evidence.  Regarding the service connection issues before the 
Board, the RO has provided the veteran adequate notice of the 
VCAA.  See letter dated in November 2002.  However, the 
veteran was not informed of what was needed to establish his 
increased rating claims, and the VCAA notice is deficient as 
to those claims.  See Quartuccio, supra.  

In a decision on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs (PVA), 345 F.3d 1334 
(Fed. Cir. 2003), the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided for response.  
Here, the VCAA letter sent to the veteran in November 2002 
advised him that he had 30 days in which to submit 
information describing additional evidence or the evidence 
itself.  However, the letter went on to inform him that 
evidence submitted within a year would be considered.  As 
this case is being remanded anyway for additional development 
or to cure a procedural defect, the RO must take the 
opportunity to inform him that notwithstanding any 
information previously provided, a full year is allowed for 
response to VCAA notice.  

As was previously noted, this appeal is from an April 1998 
rating decision; the veteran was provided notice of that 
decision May 7, 1998.  His notice of disagreement (NOD) was 
received on May 6, 1999.  A SOC was issued on December 27, 
2000.  By letter received by the RO February 8, 2001 the 
veteran requested a 60 day extension in which to file a 
substantive appeal as relating to the December 2000 SOC.  A 
"Memo for C File," dated October 10, 2002, completed by an 
RO Appeal Coordinator, indicates that the RO did not respond 
to the veteran following the extension request, and that 
because of that administrative error, the veteran's 
subsequent (apparently untimely) substantive appeal would be 
considered timely.  The Board concurs with that conclusion.  

In his August 2002 substantive appeal, the veteran argues, 
regarding the issues of whether new and material evidence was 
received to reopen service connection claims for residuals of 
a left knee injury, bilateral claw toe, tinnitus and left ear 
hearing loss, that because his service medical records were 
not on file at the time that these claims were initially 
denied by the RO in July 1986, the July 1986 decision should 
not be deemed final as to these four issues.  While the Board 
sees some merit in that argument ( See 38 C.F.R. § 3.156(c), 
those four issues must continue to be handled as petitions to 
reopen, as the claims were denied by a final RO decision in 
August 1994 (following receipt of the service medical 
records).

The evidence of record includes the veteran's service medical 
records, which appear incomplete.  Specifically, there are no 
reports of induction or separation examinations.  The 
available service records do include photocopies of a 
"Report of Medical Examination" and a "Report of Medical 
History" both marked as for a medical board.  However, both 
are undated.  It appears that someone wrote in "Nov 1984?"  
The Court has held that the duty to assist may arise under 
appropriate circumstances even if the VA has found that the 
appellant did not submit new and material evidence to reopen 
a claim.  This is of particular importance, when the evidence 
alleged to be missing is under the control of the government.  
See Ivy v. Derwinski, 2 Vet. App. 320 (1992).  VA is on 
notice that there apparently is evidence outstanding which it 
is bound to obtain.  38 U.S.C.A. § 5103A (c).  Such evidence 
may contain information critical to the matters on appeal.  

Concerning the veteran's claim for an increased rating for 
his service-connected low back disability, it is noteworthy 
that the service-connected entity encompasses disc disease of 
the lumbar spine.  See December 2002 VA spine examination 
report.  The veteran has not been advised of the revised 
criteria for rating intervertebral disc syndrome which became 
effective September 23, 2002.  Since his appeal was pending 
at the time of the revision, under Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991), both the old and (effective from 
September 23, 2002) the new criteria must be considered, and 
the new criteria must be applied from their effective date, 
if more favorable.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should provide the veteran notice of the 
provisions of the VCAA as they pertain to his 
increased rating claims.  He should be advised what 
evidence is needed to establish increased ratings 
for the disabilities at issue, what the record 
shows, and of his and VA's respective 
responsibilities in obtaining any further evidence.  
He and his representative should have the requisite 
period of time to respond.  The veteran should also 
be advised of the changes in the rating criteria 
for intervertebral disc syndrome, and advised that 
his claim may alternatively (from the effective 
dates of the provisions) be rated under the new 
criteria.  If outstanding evidence is identified, 
the RO should take appropriate steps to obtain such 
evidence or to assist the veteran in obtaining such 
evidence.  The veteran should also be advised that 
notwithstanding any ambiguity in previous notices, 
a year is provided for response.  

2.  The RO should also arrange for an exhaustive 
search for any further service medical records, 
specifically any service induction and separation 
examination reports and a dated report of a Medical 
Board Evaluation examination.  The search should 
encompass all storage facilities where the records 
may have been sent, and should encompass the 
veteran's service personnel file.  He should be 
asked if he has copies of those records and, if so, 
to submit them for the record (he should be advised 
that he must respond to this request for 
information).  If the records cannot be found, or 
if they have been irretrievably lost or destroyed, 
it should be so certified.  (And, if the records 
are not located, the scope of the search should be 
documented for the record.)  
3.  After the development ordered above and any 
other action deemed necessary is completed, the RO 
should review the entire record and re-adjudicate 
the claims in light of all additional evidence 
received, as well as the regulatory changes.  If 
any claim remains denied, the RO should issue an 
appropriate supplemental SOC, and give the veteran 
and his representative the requisite period of time 
to respond.  The case should then be returned to 
the Board, if in order, for further review.

The purposes of this remand are to ensure due process, 
satisfy notice requirements, provide for full development of 
the record and to satisfy the mandates of the Court and the 
Federal Circuit in the decisions cited above.  The veteran 
has the right to submit additional evidence and argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  These claims must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


